Per Curiam.

Defendant contends that he had no intent to commit the offense, that he did not voluntarily do the act charged, and that failure of the foot brakes was the cause of his failure to stop.
Defendant did not drive the same bus everyday but took whichever bus was assigned to him. The bus he was driving on the day in question appeared to have good brakes which worked properly until he applied them in an attempt to stop where the violation occurred,
*27Tlie statutory requirement as to stopping in obedience to a stop sign is specific and mandatory. Brake failure is not a legal excuse for failure to comply.
The judgment of tbe Court of Appeals is reversed on authority of State v. Kotapish, 171 Ohio St. 349. See, also, Spalding v. Waxler, 2 Ohio St. 2d 1; Kehrer v. McKittrick, 176 Ohio St. 192; and Stump v. Phillians, 2 Ohio St. 2d 209.

Judgment reversed.

Taft, C. J., Zimmermak, Matthias, O’Neill, Herbert and SchNeider, JJ., concur.
BrowN, J., concurs in judgment only.